Case 19-45206-elm7 Doc 45 Filed 06/23/21           Entered 06/23/21 13:01:46       Page 1 of 23



Shawn K. Brown
The Law Office of Shawn K. Brown PLLC
TX. Bar No. 03170490
P.O. Box 93749
Southlake, TX 76092
(817) 488-6023
Fax (888) 688-4621
shawn@browntrustee.com

Counsel for the Chapter 7 Trustee

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

IN RE:                                         §
                                               §
SYNERGY FABRICATION, INC.                      §       CASE NO. 19-45206-ELM
                                               §
         DEBTOR.                               §       CHAPTER 7

                                FEE APPLICATION COVER SHEET

Final Application of Lain, Faulkner & Co., P.C.
For the period from March 1, 2020 through May 31, 2021

Capacity:      Accountants for the Chapter 7 Trustee     Chapter: 7

Debtor(s): Synergy Fabrication, Inc.                     Case No.: 19-45206-elm7

Retainer Received: $0.00                                 Amount Previously Paid: $0.00

Amount Requested:
Fees:
  Incurred During Application Period        $14,268.50
  Non-Billed Services                      ($2,035.00)
Requested for Application Period             12,233.50
Fees Subsequent to Application Period         2,000.00
Expenses                                         18.43
Total Amount Requested:                  $ 14,251.93




FINAL APPLICATION FOR ALLOWANCE OF FEES AND EXPENSES                                     PAGE 1
Case 19-45206-elm7 Doc 45 Filed 06/23/21           Entered 06/23/21 13:01:46   Page 2 of 23




 Hourly Rates:                   Professional                Staff
 Highest Rates:                      $425.00                $210.00
 Total Hours Billed:                     41.90                10.30
 Amounts Billed:                  $10,535.50               $1,698.00
 Average Hourly Rate:                $251.44                $164.85
 Overall Blended Hourly Rate:                    $234.36



 Expenses:
 PACER                           $5.40
 Postage/Overnight Delivery      12.55
 Telephone                        0.48
                                $18.43




/s/ Kelly McCullough
Signature                                        Date




FINAL APPLICATION FOR ALLOWANCE OF FEES AND EXPENSES                                 PAGE 2
Case 19-45206-elm7 Doc 45 Filed 06/23/21           Entered 06/23/21 13:01:46       Page 3 of 23



Shawn K. Brown
The Law Office of Shawn K. Brown PLLC
TX. Bar No. 03170490
P.O. Box 93749
Southlake, TX 76092
(817) 488-6023
Fax (888) 688-4621
shawn@browntrustee.com

Chapter 7 Trustee

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

IN RE:                                         §
                                               §
SYNERGY FABRICATION, INC.                      §    CASE NO. 19-45206-ELM
                                               §
         DEBTOR.                               §    CHAPTER 7

                                            NOTICE

NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE
IS FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT
501 WEST TENTH STREET, ROOM 147, FORT WORTH, TX 76102 BEFORE THE
CLOSE OF BUSINESS ON JULY 15, 2021, WHICH IS AT LEAST TWENTY-ONE (21)
DAYS FROM THE DATE OF SERVICE HEREOF.

ANY RESPONSE MUST BE IN WRITING AND FILED WITH THE CLERK, AND A
COPY MUST BE SERVED UPON THE APPLICANT PRIOR TO THE DATE AND
TIME SET FORTH ABOVE. IF A RESPONSE IS FILED A HEARING WILL BE HELD
WITH NOTICE ONLY TO THE OBJECTING PARTY.

IF NO HEARING ON SUCH NOTICE OR APPLICATION IS TIMELY REQUESTED,
THE RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND THE
COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR THE
NOTICED ACTION MAY BE TAKEN.

TO THE HONORABLE EDWARD L. MORRIS
UNITED STATES BANKRUPTCY JUDGE:

         LAIN, FAULKNER & CO., P.C. (“LainFaulkner” or “Applicant”), accountants to Shawn

K. Brown, Chapter 7 Trustee (the “Trustee”), files its Final Application for Allowance of Fees and

Expenses (the “Application”), and would respectfully show the Court as follows:




FINAL APPLICATION FOR ALLOWANCE OF FEES AND EXPENSES                                       PAGE 3
Case 19-45206-elm7 Doc 45 Filed 06/23/21              Entered 06/23/21 13:01:46      Page 4 of 23




                            I. CASE INFORMATION AND STATUS

        1.      On December 30, 2019, Synergy Fabrication, Inc. (the “Debtor”) filed a voluntary

petition for relief under Chapter 7 of the Bankruptcy Code.

        2.      The Trustee was appointed thereafter, and continues to serve in that capacity.

        3.      On March 13, 2020, the Trustee filed an Application for Order Authorizing

Employment of Accountant for the Chapter 7 Trustee (Doc. No. 25). On March 16, 2020, this

Court entered an Order Approving Employment of Accountant for the Chapter 7 Trustee (Doc.

No. 27). A true and correct copy of this Order is attached hereto as Exhibit “A.”

        4.      This Application covers the period from March 1, 2020 through May 31, 2021. No

agreement exists between LainFaulkner and any other person or entity for the sharing of

compensation to be received for services rendered in connection with this case, except that such

compensation will be shared among members of LainFaulkner.

        5.      The Trustee currently holds approximately $289,000 in the Estate bank account.

The Trustee is still in the process of administering the affairs of this estate.


                           II. SUMMARY OF THE APPLICATION

        6.      During the Application Period, Applicant has provided professional accounting and

financial consulting services to the Trustee and, pursuant to §330 of the United States Bankruptcy

Code and Rule 2016 of the Federal Rules of Bankruptcy Procedure, makes this Application for the

award of reasonable compensation and reimbursement of reasonable and necessary out-of-pocket

expenses.

        7.      By and through this Application, Applicant requests approval of fees in the amount

of $12,233.50 and expenses in the amount of $18.43 for a total of $12,251.93, for the Application

Period. During the Application Period Applicant spent a total of 52.20 hours providing the services



FINAL APPLICATION FOR ALLOWANCE OF FEES AND EXPENSES                                        PAGE 4
Case 19-45206-elm7 Doc 45 Filed 06/23/21              Entered 06/23/21 13:01:46          Page 5 of 23




for the Estate. Applicant anticipates incurring time estimated at $2,000.00 to prepare the Estate’s

final federal tax return and to prepare this final fee application.

        8.      Applicant believes that the fees applied for herein are fair and reasonable in view

of the time spent, the size, complexity and extent of the operation of the Estate, the risks associated

with this case, and the results obtained. Applicant has attached as Exhibit “B,” a summary by

individual, which lists the total hours billed and the applicable billing rates, by project representing

total hours billed and total fees requested for each project category, and time spent by each

individual on each project and the detailed description of how each of these hours was spent on a

day-to-day basis.

        9.      Summarized below, are the categories of professional services rendered by the

Applicant:

        A.      Accounting – General Accounting – Applicant had discussions with prior

        accountant regarding records. Total Fees Requested - $680.00.

        B.      Asset Management – Applicant discussed status of deposits with various prepaid

        customers. Total Fees Requested - $127.50.

        C.      Avoidance Actions – Applicant segregated this category into two project codes to

        assist in evaluating the reasonableness of each service.

                    -   Database Construction/Start-Up – Applicant reviewed schedules, records
                        and documents to determine significant transfer data. Total Fees
                        Requested - $1,298.00.

                    -   Individual File Review – Applicant reviewed bank statements and general
                        ledger worksheets for potential preferential transfers. Total Fees
                        Requested - $2,386.50.

        D.      Claims – Maintenance/Analysis – Applicant reviewed and discussed State of Texas

        sales tax claim. Total Fees Requested - $459.00.




FINAL APPLICATION FOR ALLOWANCE OF FEES AND EXPENSES                                             PAGE 5
Case 19-45206-elm7 Doc 45 Filed 06/23/21          Entered 06/23/21 13:01:46        Page 6 of 23




      E.     Document Management – Applicant researched document availability. Total Fees

      Requested - $409.50.

      F.     Employment/Fee Application – Applicant incurred time in preparing its

      employment documents and this final fee application. Total Fees Requested - $437.50.

      G.     IT Services – Applicant incurred time scanning files for malware and exchanging

      files via remote platforms. The process is part of the Applicant’s standard file receipt

      procedures. Total Fees Requested - $330.00.

      H.     Litigation Services – Applicant had discussions with David Theobald regarding

      vendor deposit issues. Total Fees Requested - $297.50.

      I.     Status Conferences/Meetings – Applicant discussed customer deposits with David

      Theobald. Applicant Total Fees Requested - $212.50.

      J.     Tax Services – Applicant has performed several tax services in this matter and has

      segregated those services into two project codes to assist in evaluating the reasonableness

      of each service.

                 -   Federal Income Tax Return – Applicant prepared and filed the
                     consolidated Form 1120 for the year ended December 31, 2020. Total
                     Fees Requested - $5,213.00.

                 -   Sales Tax – Applicant reviewed sales tax issue with former accountant.
                     Total Fees Requested - $382.50.

      K.     Client Time Not Billed. Applicant incurred time totaling 6.20 hours in performing

      certain of the services above which, if billed at normal rates, would total $2,035.00.

      Applicant is not requesting payment for those fees. Total Fees Incurred - $2,035.00. Total

      Fees Requested - $0.00.

      L.     Fees to be incurred Subsequent to the Application Period – Applicant anticipates

      incurring time after the Application Period in the preparation of the Estate’s final federal



FINAL APPLICATION FOR ALLOWANCE OF FEES AND EXPENSES                                       PAGE 6
Case 19-45206-elm7 Doc 45 Filed 06/23/21             Entered 06/23/21 13:01:46          Page 7 of 23




       tax return and in the preparation of this final fee application. Applicant estimates fees to

       be incurred for these services to total $2,000.00.

       10.     Exhibit “B” also includes a summary and detailed itemization of actual and

necessary expenses incurred by Applicant for which reimbursement is sought in the amount of

$18.43. Applicant represents that such expenses are reasonable, economical and customarily

charged to non-bankruptcy clients. Applicant further represents that requested expenses adhere to

allowable rates for expenses as fixed by federal and local guidelines or order of the Court.


                              III. FIRST COLONIAL FACTORS

       11.     The Fifth Circuit Court of Appeals has enumerated a number of factors which

should be considered in awarding compensation to professionals, such as the Applicant, in a

bankruptcy proceeding such as the instant one. See First Colonial Corp. V. American Benefit Life

Insurance Company, 544 F.2d 1291 (Fifth Circ. 1977) Cert. Denied, 431 U.S. 904 (1977). See

Lawler V. Teofan, et al, 807 F.2d 1207 (Fifth Cir. 1987). See also 11 U.S.C. § 330. Consideration

of these factors follows:

       A.      Time and Labor Required. Since its appointment, Applicant has committed the

               necessary time and effort on behalf of the Trustee to assist him in fulfilling his

               fiduciary responsibilities in this proceeding. During the Application Period, a total

               of 52.20 hours totaling $14,268.50 in fees were incurred by Applicant on behalf of

               the Trustee and this Estate. Applicant voluntarily reduced its fees by $2,035.00

               bringing the total fees to $12,233.50. Applicant is requesting $12,233.50 in

               payment of those services provided during the Application Period. In addition,

               Applicant is requesting an additional $2,000.00 in the preparation of the Estate’s

               final federal tax return and in the preparation of this final fee application.



FINAL APPLICATION FOR ALLOWANCE OF FEES AND EXPENSES                                            PAGE 7
Case 19-45206-elm7 Doc 45 Filed 06/23/21            Entered 06/23/21 13:01:46     Page 8 of 23




      B.    Novelty and Difficulty of the Questions. The issues that Applicant encountered

            serving as Accountant for the Chapter 7 Trustee during this Application Period have

            been of a complex and specialized nature, requiring advanced skills and knowledge

            in bankruptcy accounting, tax reporting, and financial analysis, in order to obtain

            results useful to the Trustee and beneficial to the Estate.


      C.    Skill Requisite to Perform the Services Properly. Applicant’s firm has members

            who are specialized in various facets of bankruptcy matters and tax accounting.

            Due to their expertise and skill in these specialized areas, Applicant believes far

            more time would have been expended by less experienced personnel, with

            considerably less desirable results.


      D.    Exclusion of Other Employment. Applicant is unable to precisely estimate the

            extent to which it has been precluded from accepting other employment by reason

            of its employment in this case.        Applicant has, however, found it necessary to

            reschedule and, in some instances forego, work on other matters because of the

            concentrated efforts necessary to respond to the needs of the Trustee.


      E.    Customary Fees. The fees for which Applicant has applied herein are within the

            customary fees awarded in other proceedings for similar services rendered and

            results obtained.


      F.    Whether the Fee is Fixed or Contingent. Applicant’s fee in this proceeding is fixed

            at its standard hourly rates and is not contingent upon results achieved or the

            ultimate availability of funds for the payment of said fees from the bankruptcy




FINAL APPLICATION FOR ALLOWANCE OF FEES AND EXPENSES                                     PAGE 8
Case 19-45206-elm7 Doc 45 Filed 06/23/21           Entered 06/23/21 13:01:46          Page 9 of 23




            Estate. Applicant, however, concedes that fees in bankruptcy cases are contingent

            on success of the case as well as being subject to scrutiny by this Court.


      G.    Time Limitations. Applicant believes that its role in this case has, to date, been

            handled in an expeditious manner, given the factual circumstances involved and the

            complex issues confronted. Applicant further believes that no undue delays have

            occurred and that it has proceeded expeditiously and efficiently to the benefit of the

            Trustee, the creditors and all other parties-in-interest.


      H.    The Amount Involved and Results Obtained. Applicant’s work and effort in

            assisting the Trustee in this case has been both necessary and beneficial to the Estate

            and administration of the case. The Applicant’s efforts and associated benefits to

            the Estate include assisting the Trustee in complying with the federal and state

            income tax filing requirements for the Bankruptcy Estate and providing further

            financial analysis to enable the Trustee to fulfill his fiduciary responsibilities in this

            case.


      I.    Experience, Reputation and Ability of Applicant.            Applicant submits that its

            accountants and other staff personnel are respected for their ability in accounting

            and financial consulting services, particularly in regard to bankruptcy situations.

            Applicants have been retained by numerous debtors-in-possession, trustees and

            committees in various Chapter 11 and Chapter 7 proceedings and have received

            favorable comments from the Courts and other parties-in-interest.




FINAL APPLICATION FOR ALLOWANCE OF FEES AND EXPENSES                                           PAGE 9
Case 19-45206-elm7 Doc 45 Filed 06/23/21          Entered 06/23/21 13:01:46         Page 10 of 23




       J.     Undesirability of the Case. Applicant does not believe that this is or should be a

              significant factor in the consideration of this Application. Indeed, Applicant does

              not believe that this case was undesirable during the Application Period.


       K.     The Nature and Length of the Professional Relationship with the Client. Prior to

              Applicant’s engagement by the Trustee in March 2020, Applicant had not

              performed services for the Debtor or any related entities. Applicant has performed

              accounting services in numerous other bankruptcies, some of which also involved

              the Trustee, certain creditors and attorneys involved in this case.


       L.     Awards in Similar Cases. Applicant believes that the services rendered herein as

              Accountant for the Trustee have substantially benefited the Estate and its creditors,

              and that such services are of a reasonable value. Applicant further represents that

              the fees applied for are in conformity with fees allowed in similar proceedings for

              similar services rendered and results obtained. Applicant respectfully requests that

              the Court take judicial notice of the awards that have been made in similar

              proceedings in this Court and other bankruptcy courts in the State of Texas.


                         IV. APPLICANT’S REPRESENTATIONS

       12.    Applicant represents that to the best of Applicant’s knowledge, information and

belief, formed after reasonable inquiry, the compensation and expense reimbursement sought is in

conformity with the guidelines for compensation and expense reimbursement of professionals

adopted in the United States Bankruptcy Court for the Northern District of Texas. Furthermore,

the compensation and expense reimbursement requested in this Application are billed at rates, in

accordance with practices no more favorable than those customarily employed by Applicant and



FINAL APPLICATION FOR ALLOWANCE OF FEES AND EXPENSES                                       PAGE 10
Case 19-45206-elm7 Doc 45 Filed 06/23/21              Entered 06/23/21 13:01:46        Page 11 of 23




generally accepted by Applicant’s clients. Applicant has attached as Exhibit “C” brief resumes of

the personnel involved in this engagement for whose services compensation is being sought.

Applicant has incorporated as Exhibit “D” a statement certifying the firm’s billing rates and

confirming the review of this Application by the Chapter 7 Trustee.


                                    V. PRAYER FOR RELIEF

        WHEREFORE, Applicant respectfully prays that the Court (1) allow on a final basis

reasonable compensation for professional services rendered during the Application Period in the

total sum of $12,233.50; (2) allow on a final basis reasonable expenses incurred by Applicant

during the Application Period totaling $18.43; (3) allow on a final basis fees to be incurred after

the Application Period anticipated to be $2,000.00 for the preparation of the Estate’s final federal

tax return and the preparation of this final fee application; (4) authorize payment of those fees and

expenses in the total amount of $14,251.93; and (4) grant the Applicant such other and further

relief, general or special, at law or in equity, to which it may be justly entitled.

                                                        Respectfully submitted,

                                                By:     /s/ Kelly McCullough
                                                        Kelly McCullough

                                                        400 N. Saint Paul, Suite 600
                                                        Dallas, TX 75242
                                                        (214) 720-1929 Telephone
                                                        (214) 720-1450 Facsimile
                                                        www.lainfaulkner.com

                                                        ACCOUNTANTS FOR CHAPTER 7 TRUSTEE




FINAL APPLICATION FOR ALLOWANCE OF FEES AND EXPENSES                                         PAGE 11
Case 19-45206-elm7 Doc 45 Filed 06/23/21           Entered 06/23/21 13:01:46        Page 12 of 23




                       CERTIFICATION OF PROFESSIONAL
         The undersigned hereby certifies that (a) the undersigned is the professional designated by
the Applicant with the responsibility in this case for compliance with the Guidelines for
Compensation and Expense Reimbursement of Professionals dated Effective January 1, 2001 for
the United States Bankruptcy Court for the Northern District of Texas; (b) the undersigned has
read this Interim Application; (c) to the best of the undersigned’s knowledge, information and
belief, formed after reasonable inquiry, the compensation and expense reimbursement sought is in
conformity with the guidelines, except as specifically noted in this Interim Application; and (d)
the compensation and expense reimbursement requested are billed at rates, in accordance with
practices, no less favorable than those customarily employed by the Applicant and generally
accepted by the Applicant’s clients.

                                                     /s/ Kelly McCullough
                                                     Kelly McCullough


                           CERTIFICATION BY TRUSTEE
       I, Shawn Brown, the Chapter 7 Trustee in this case, hereby certify that I have read and
approved this Final Application for fees and expenses.

       Dated: June 23, 2021.
                                      /s/ Shawn K. Brown
                                      Shawn K. Brown, Trustee




FINAL APPLICATION FOR ALLOWANCE OF FEES AND EXPENSES                                        PAGE 12
Case 19-45206-elm7 Doc 45 Filed 06/23/21   Entered 06/23/21 13:01:46   Page 13 of 23
Case 19-45206-elm7 Doc 45 Filed 06/23/21   Entered 06/23/21 13:01:46   Page 14 of 23
Case 19-45206-elm7 Doc 45 Filed 06/23/21   Entered 06/23/21 13:01:46   Page 15 of 23
Case 19-45206-elm7 Doc 45 Filed 06/23/21   Entered 06/23/21 13:01:46   Page 16 of 23
Case 19-45206-elm7 Doc 45 Filed 06/23/21   Entered 06/23/21 13:01:46   Page 17 of 23
Case 19-45206-elm7 Doc 45 Filed 06/23/21   Entered 06/23/21 13:01:46   Page 18 of 23
Case 19-45206-elm7 Doc 45 Filed 06/23/21   Entered 06/23/21 13:01:46   Page 19 of 23
Case 19-45206-elm7 Doc 45 Filed 06/23/21   Entered 06/23/21 13:01:46   Page 20 of 23
Case 19-45206-elm7 Doc 45 Filed 06/23/21   Entered 06/23/21 13:01:46   Page 21 of 23
Case 19-45206-elm7 Doc 45 Filed 06/23/21   Entered 06/23/21 13:01:46   Page 22 of 23
Case 19-45206-elm7 Doc 45 Filed 06/23/21   Entered 06/23/21 13:01:46   Page 23 of 23
